DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 March 2021 has been entered. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement filed 20 January 2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information of reference 1 under the heading “NON-PATENT LITERATURE DOCUMENTS,” that is listed and is not in the English 

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot in view of the newly applied rejections necessitated by Applicant’s amendments to the claims.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 4, 6, 10, 12 – 19, 21, and 22  is/are rejected under 35 U.S.C. 103 as being unpatentable over Konagai et al (hereinafter Kon, U.S. Patent Application Publication 2007/0076905) in view of Johnston et al. (hereinafter Joh, U.S. Patent 9,485,556).

Regarding Claim 1, Kon discloses:
A multi-media system comprising:
a display array comprising at least one electronic visual display (e.g. display/television of Fig. 4);

a loudspeaker arrangement comprising at least similar loudspeakers so that the loudspeaker arrangement has controllable or steerable directivity characteristics (e.g. an array speaker unit emitting a plurality of sounds in accordance with the plurality of sound signals in different directivities; para 19; directivity is controlled to emit sounds from an array speaker unit so that the first and second sound separately have different directivities; para 70; note desired directivities); and
an audio control module configured to drive, control and/or steer the loudspeaker arrangement so that at least one acoustically isolated acoustic wave field is generated at each of the at least two different recipient positions to provide different audio content at the at least two different recipient positions (e.g. fig 2, audio processing of the audio output apparatus; note, for example but not limited to, elements such as measuring circuit for measuring the levels, sound level adjusting circuit for adjusting the levels, gain control circuit for setting gain, directivity control unit for setting the delay… which operate according to a desired directivity to the output signal; para 71; note also Fig. 4 and paras 83-85, specifically the separating of audibility for the sounds signals so the individual viewers can listen to the sounds desired to hear).
Kon fails to explicitly disclose:

wherein the modal beamformer comprises a matrix module including a weighting module to weigh an input signal or a multiple-input multiple output (MIMO) filter matrix to provide an adjustment of output signals of the higher order loudspeakers.
Kon details the use of directivity distribution obtained using a sound wave beam emitted toward a focal point; para 5; see also para 82, but is not explicit in terms of the claimed limitations.
In a related field of endeavor, (e.g. directivity pattern producing system for sound patterns in a loud speaker array; abstract), Joh similarly discloses an audio receiver (Fig. 2) and loudspeaker array (Figs. 3A, B) similar to that of Kon.  Joh also details a directivity pattern generator in Fig. 4A. 
Modifying the audio processing, namely Fig. 2 of Kon, to operate in the manner disclosed by Fig. 4A of Joh further discloses:
wherein the audio control module comprises a modal beam former configured to drive the at least similar loudspeakers to create at least two higher-order loudspeakers (e.g. Kon’s audio processing of Fig. 2 for performing directivity operations, now performed by the directivity pattern generator of Fig. 4A of Joh, which includes transducers 301N, modal filters 405N and beam matrixing unit 403; note predefined sound beam pattern modes include higher order beam patterns; col 7 lines 30 – 35 of Joh); and 

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the features of Joh into Kon.  Doing so would have provided the generation of the directivity based sound beams as necessary in the system of Kon, with the advantages of simplifying the production of the sound patterns (directivity based beams of Kon) by reducing elements and increasing flexibility using a modal pattern based architecture that provides a streamlined approach requiring a reduced set of processing/filtering elements, as noted by Joh, col. 2 lines 18 – 37

Regarding Claim 2, in addition to th elements stated above regarding claim 1, the combination further discloses:

the audio control module is configured to drive, control and/or steer the similar loudspeaker assemblies so that at least one acoustically isolated acoustic wave field is generated at each of the at least two different recipient positions to provide different audio content at the at least two different recipient positions (e.g. Kon’s separating of audibility for the sounds signals so the individual viewers can listen to the sounds desired to hear; para 85, note pars 83+ and Figs. 4, 5 as well, now produced using Joh’s  speaker arrays, and circuitry in Fig. 4A; noting, loudspeaker arrays 105 may produce numerous directivity/beam sound patterns to simulate or better represent respective channels/streams of sound program content played in the listening area 101 by the audio system; col. 5 lines 15 – 26)

Claim 3, in addition to the elements stated above regarding claim 2, the combination further disclose:
wherein each similar loudspeaker assembly comprises a horizontal circular array of loudspeakers (e.g. see speaker array arrangement of Figs. 3A, B of Joh), and the audio control module comprises beamformer modules that drive the at least two similar loudspeakers of each similar loudspeaker assembly (e.g. circuitry of Fig. 4A of Joh, used to control loudspeaker arrays 105 that produce numerous directivity/beam sound patterns to simulate or better represent respective channels/streams of sound program content played in the listening area 101 by the audio system; col. 5 lines 15 – 26).

Regarding Claim 4, in addition to the elements stated above regarding claim 3, the combination further discloses:
wherein at least one circular array comprises four loudspeakers, the four loudspeakers pointing in four perpendicular directions (e.g. see speaker array arrangement of Figs. 3A, B of Joh, in particular 3B’s transducer at the left, right, top and bottom most positions).

Regarding Claim 6, in addition to the elements stated above regarding claim 1, the combination further discloses:
wherein the beamformer comprises a matrixing module with a weighting matrix  (e.g. beam pattern mixing unit 403 may define a set of 40 weighting values for each stream or each stream sample and each predefined pattern mode; col. 7 lines 40 – 62; note also beam pattern mixing unit 403 uses a beam pattern matrix Z that defines a 

Regarding Claim 10, in addition to the elements stated above regarding claim 1, the combination further discloses:
wherein the display array comprises an electronic visual display and the video control module is configured to operate the electronic visual display in a split screen mode so that the electronic visual display provides different video content at the at least two different recipient positions (e.g. outputs pictures and sounds of a plurality of contents at the same time…pictures of a plurality of the contents are displayed on multiple windows at the same time… viewer on right/left side of room; para 83; note first and second viewing positions; para 82 of Kon).

Regarding Claim 21, in addition to the elements stated above regarding claim 1, the combination further discloses:
wherein the modal beamformer performs at least one of a modal weighting (e.g. beam pattern mixing unit 403 uses a beam pattern matrix Z that defines a beam pattern for each audio stream in terms of weighting values; col. 8 lines 30 – 40 of Joh), dynamic 

Claim 12 is rejected under the same grounds as claim 1 above.

Claim 13 is rejected under the same grounds as claim 2 above.

Claim 14 is rejected under the same grounds as claim 3 above.

Claim 15 is rejected under the same grounds as claim 6 above.

Claim 16 is rejected under the same grounds as claim 1 above.

Claim 17 is rejected under the same grounds as claim 2 above.

Claim 18 is rejected under the same grounds as claim 3 above.

Claim 19 is rejected under the same grounds as claim 4 above.

Claim 22 is rejected under the same grounds as claim 21 above.


Claims 7 – 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Konagai et al (hereinafter Kon, U.S. Patent Application Publication 2007/0076905) in view of Johnson et al. (hereinafter Joh, U.S. Patent9,762,999) and in further view of List (U.S. Patent 9,485,556).

Regarding Claim 7, in addition to the elements stated above regarding claim 1, the combination fails to explicitly disclose:
wherein the audio control module is operatively coupled to a microphone array with at least two microphones, the microphone array disposed at or circumventing one of the at least two recipient positions.
In a related field of endeavor (e.g. forming beams of sound in determined directions), List discloses various nodes (102) that include speakers, microphones and the like.  List discloses that they may be fixed or not and can be played around a room in any number of arrangements; col. 2 lines 35 -67.
Adapting the combination to further include the various elements of List further discloses:
wherein the audio control module is operatively coupled to a microphone array with at least two microphones (e.g. Kon in the combination now further including the nodes 102 of List, the nodes of List 102(1)-(3) equipped with one or more microphones; col. 2 lines 59-57), the microphone array disposed at or circumventing one of the at least two recipient positions (e.g. note 102(2) and 102(3) of List directed to the standing user 106 and seated user 116 respectively; col. 2 lines 19 – 58).


Regarding Claim 8, in addition to the elements stated above regarding claim 7, the combination further discloses:
wherein the microphone array is movable between the at least two different recipient positions (e.g. the lamps of List are not disclosed as fixed, and since List differentiates fixed nodes, other non-fixed nodes are implied as well; note specifically that the example lamp nodes 102(2) and 102(3) and user 106 and user 114’s locations respectively).

Regarding Claim 9, in addition to the elements stated above regarding claim 1, the combination fails to explicitly disclose:
wherein the audio control module is operatively connected to a camera, and the audio control module is further configured to detect, via the camera., at least one of the 
In a related field of endeavor (e.g. forming beams of sound in determined directions), List discloses various nodes (102) that include speakers, microphones, cameras and the like.  List discloses that they may be fixed or not and can be played around a room in any number of arrangements; col. 2 lines 19 -67.
Adapting the combination to further include the various elements of List further discloses:
wherein the audio control module is operatively connected to a camera (e.g. Kon’s system in the combination now including the nodes of List, including cameras; col. 2 lines 19 – 67 of List), and the audio control module is further configured to detect, via the camera, at least one of the at least two different recipient positions and to steer the at least one of acoustically isolated wave field to the corresponding one of the at least two different recipient positions (e.g. List’s cameras can be used for 3D reconstruction and modeling of the environment; col. 6 lines 20 – 30; note also Fig. 5 determining locations of various objects and targets including using a projection and camera system in order to direct sounds to locations within the environment 512, akin to that of Kon in the combination).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the combination, specifically the base reference of Kon to include the features of List.  Doing so would have further adapted Kon and the combination to satisfy the continuing need for improved systems that create a richer audio experience for the user, even in environments with moving objects and/or people; 

Regarding Claim 11, in addition to the elements stated above regarding claim 1, the combination fails to explicitly disclose:
wherein the display array comprises at least two electronic visual displays and the video control module is configured to operate the at least two electronic visual displays in a split screen mode so that each electronic visual display provides different video content at one of the at least two different recipient positions.
In a related field of endeavor (e.g. forming beams of sound in determined directions), List discloses various nodes (102) that include speakers, microphones, cameras and the like as well as one or more screens; col. 10 liens 42 - 48.  List discloses that they may be fixed or not and can be played around a room in any number of arrangements; col. 2 lines 19 -67.
Adapting the combination to further include the various elements of List further discloses:
wherein the display array comprises at least two electronic visual displays and the video control module is configured to operate the at least two electronic visual displays in a split screen mode so that each electronic visual display provides different video content at one of the at least two different recipient positions (e.g. the plurality of contents displayed on multiple windows; para 83 of Kon, now adapted to be presented 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the combination, specifically the base reference of Kon to include the features of List.  Doing so would have further adapted Kon and the combination to satisfy the continuing need for improved systems that create a richer audio experience for the user, even in environments with moving objects and/or people; col. 1 lines 5 – 25 of List.  Further, given the goals of Kon in the combination are somewhat similar, e.g. tailoring an audio experience to a user at a specific location, it would have been predictable to further modify Kon in the combination to include the features of List in order to further these goals as well as expand upon them.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sen (U.S. 2014/0006017) details a multi-source use case with multiple programs beamed to specific users; Fig. 25, multi-source use case, two or more source components audio/video/music etc; para 181.  Sen also details a similar matrix arrangement in Fig. 37A, which is referred to as LA200, an expanded implementation of LA100 (para 219) that is depicted in Fig. 25.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on (571) 272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW C FLANDERS/           Primary Examiner, Art Unit 2654